Dewey, J.
It is no valid objection to the notice given in the present case, that it was served in a county other than that in which the arrest was made. The attorney of the creditor was the proper person to serve the notice upon. Gen. Sts. c. 124, § 13. The place of residence of the attorney was in Middlesex, but his place of business was in Boston; and a personal service upon him might properly be made in Boston. The time which is allowed for travel in such cases is to be computed from the place where the personal service was made.
The notice was therefore duly given, and the surrender on the twentieth day of February was in due time. See Thacher v. Williams, 14 Gray, 324; Plummer v. Odiorne, 8 Gray, 246.

Judgment for the defendants.